EXHIBIT 23.2 Douglas W. Child, CPA Marty D. Van Wagoner, CPA J. Russ Bradshaw, CPA William R. Denney, CPA Roger B. Kennard, CPA Russell E. Anderson, CPA 1284 W. Flint Meadow Dr. #D Kaysville, Utah84037 Telephone 801.927.1377 Facsimile 801.927.1344 5296 S. Commerce Dr. #300 Salt Lake City, Utah84107 Telephone 801.281.4700 Facsimile 801.281.4701 Suite B, 4F North CapeCommercial Bldg. 388 King’s Road North Point, Hong Kong CONSENT OF INDEPENDENT ACCOUNTANTS We hereby consent to the incorporation in this Registration Statement of Aftermarket Enterprises, Inc. on Form S-1/A of our report dated February 29, 2008, for the fiscal year ended December 31, 2007 and the period from August 4, 2006 (Inception Date) through December 31, 2006, and to all references to our firm included in this Registration Statement. We hereby consent to the incorporation in this Registration Statement of Aftermarket Express, Inc. on Form S-1/A of our report dated September 18, 2007, for the period ended August 31, 2006, the year ended December 31, 2005 and the period from May 12, 2004 (Inception Date) through December 31, 2004, and to all references to our firm included in this Registration Statement. /s/Child, Van Wagoner & Bradshaw, PLLC Child, Van Wagoner & Bradshaw, PLLC March 11, 2008 Salt Lake City, Utah
